DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 are objected to because of the following informalities:
Referring to claim 2, line 1, “receiving” should be –receives-.
Appropriate correction is required.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted December 21, 2020 contains foreign references and non-patent literature that were included in the Image File Wrapper of parent applications 15/277,069 and 16/654,752, either directly or by reference.. Since the current application incorporates the parent applications by reference, the references have been considered accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,503,676 (hereafter referred to as “the ‘676 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 2 and 4-5, current application
Claim 1, ‘676 patent

1. A transmission terminal comprising: at least one processor configured to transmit a terminal information request to request the number of transmission terminals under transmission to a transmission management apparatus, managing a plurality of transmission terminals, connected via a network; display a screen page including at least a list of at least names or identification information of the transmission terminals and a screen page that does not include the list and includes image data received from one or more of the transmission terminals under transmission and the number of the transmission terminals under transmission received from the transmission management apparatus in response to the terminal information request on a display device; and
Claim 4: The transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the 

display of information concerning names or identification information of the transmission terminals which are participating in the video conference.



Both the current claim 2 and claim 1 of the ‘676 patent disclose a transmission terminal, that transmits an image to and receiving images from a plurality of other transmission terminals, and participates in a video conference, the transmission terminal comprising: processing circuitry configured to control display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on a number of transmission terminals which are participating in the video conference.
Both the current claim 4 and claim 1 of the ‘676 patent disclose wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
display of information concerning names or identification information of the transmission terminals which are participating in the video conference.
Claim 1 of the ‘676 patent differs from claim 2 of the current claim in that claim 1 of the ‘676 patent further discloses displaying a screen page that does not include the list and the number of the transmission terminals under transmission received from the transmission management apparatus.

Claims 6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘676 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 6 and 8-9, current application
Claim 14, ‘676 patent
Claim 6: A method implemented on a transmission terminal that transmits an image to and receives images from a plurality of other transmission terminals, and participates in a video conference, the method comprising: controlling, by processing circuitry of the transmission terminal, display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on the number of transmission terminals which are participating in the video conference.
14. A transmission method comprising: carrying out, by at least one processor, transmission with at least one of a plurality of transmission terminals managed by a transmission management apparatus; transmitting, by at least one processor, a terminal information request to request the number of transmission terminals under transmission to the transmission management apparatus via a network; displaying, by at least one processor, a screen page including at least a list of at least names or identification information of the transmission terminals and a screen page that does not include the list and includes image data received from one or more of the transmission terminals under transmission and the number of the transmission terminals under transmission received from the transmission management apparatus in response to the terminal information request on a display device; and

when a number of transmission terminals that are participating in a video conference is greater than a maximum number of transmission terminals that can be displayed on the display device, the maximum number being greater than 1, displaying, on the display device, image data of the maximum number of transmission terminals that can be displayed on the display device, and displaying, on the display device, the total number of transmission terminals that are participating in the video conference.
Claim 9: The method according to claim 6, further comprising: controlling, by the processing circuitry, display of information concerning names or identification information of the transmission terminals which are participating in the video conference.



Both the current claim 6 and claim 14 of the ‘676 patent disclose a method implemented on a transmission terminal that transmits an image to and receives images from a plurality of other transmission terminals, and participates in a video conference, the method comprising: controlling, by processing circuitry of the transmission terminal, display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on the number of transmission terminals which are participating in the video conference.
Both the current claim 8 and claim 14 of the ‘676 patent disclose controlling, by the processing circuitry, display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
Both the current claim 9 and claim 14 of the ‘676 patent disclose controlling, by the processing circuitry, display of information concerning names or identification information of the transmission terminals which are participating in the video conference.
Claim 14 of the ‘676 patent differs from claim 6 of the current claim in that claim 14 of the ‘676 patent further discloses displaying a screen page that does not include the list and the number of the transmission terminals under transmission received from the transmission management apparatus.

Claims 2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,909,059, hereafter referred to as the ‘059 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 1-2, ‘059 patent
Claim 2: A transmission terminal, that transmits an image to and receiving images from a plurality of other transmission terminals, and participates in a video conference, the transmission terminal comprising: processing circuitry configured to control display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on a number of transmission terminals which are participating in the video conference.
1. A transmission terminal performing a video conference with a plurality of transmission terminals, the transmission terminal comprising: processor processing circuitry configured to display, on a screen of the transmission terminal, information concerning a total number of transmission terminals participating in the video conference, and display, on the screen of the transmission terminal, respective sets of image data transmitted by transmission terminals participating in the video conference to each other,
Claim 4: The transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
wherein a number of the sets of image data, transmitted by transmission terminals participating in the video conference to each other, to display on the screen of the transmission terminal is smaller than the total number of transmission terminals participating in the video conference.
Claim 5: The transmission terminal according to claim 2, wherein the processing circuitry is 



Both the current claim 2 and claim 1 of the ‘059 patent disclose a transmission terminal, that transmits an image to and receiving images from a plurality of other transmission terminals, and participates in a video conference, the transmission terminal comprising: processing circuitry configured to control display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on a number of transmission terminals which are participating in the video conference.
Both the current claim 4 and claim 1 of the ‘059 patent disclose wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
Both the current claim 5 and claim 2 of the ‘059 patent disclose wherein the processing circuitry is further configured to control display of information concerning names or identification information of the transmission terminals which are participating in the video conference.
Claim 1 of the ‘059 patent differs from the current claim 2 in that it discloses displaying information concerning a total number of transmission terminals participating in the video conference.



Claims 6 and 8-9, current claims
Claims 4-5, ‘059 patent
Claim 6: A method implemented on a transmission terminal that transmits an image to and receives images from a plurality of other transmission terminals, and participates in a video conference, the method comprising: controlling, by processing circuitry of the transmission terminal, display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on the number of transmission terminals which are participating in the video conference.
4. A method implemented by a transmission terminal performing a video conference with a plurality of transmission terminals, method comprising: displaying on a screen of the transmission terminal, information concerning a total number of transmission terminals participating in the video conference, and displaying, on the screen of the transmission terminal, respective sets of image data transmitted by transmission terminals participating in the video conference to each other,
Claim 8: The method according to claim 6, further comprising: controlling, by the processing circuitry, display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission 

Claim 9: The method according to claim 6, further comprising: controlling, by the processing circuitry, display of information concerning names or identification information of the transmission terminals which are participating in the video conference.
5. The method according to claim 4, further comprising: displaying information concerning names or identification information of transmission terminals performing the video conference.


Both the current claim 6 and claim 4 of the ‘059 patent disclose a method implemented on a transmission terminal that transmits an image to and receives images from a plurality of other transmission terminals, and participates in a video conference, the method comprising: controlling, by processing circuitry of the transmission terminal, display of images with respect to corresponding transmission terminals which are participating in the video conference in a manner depending on the number of transmission terminals which are participating in the video conference.
Both the current claim 8 and claim 4 of the ‘059 patent disclose controlling, by the processing circuitry, display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
Both the current claim 9 and claim 5 of the ‘059 patent disclose controlling, by the processing circuitry, display of information concerning names or identification information of the transmission terminals which are participating in the video conference.
Claim 4 of the ‘059 patent differs from the current claim 6 in that it discloses displaying information concerning a total number of transmission terminals participating in the video conference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2012/0182384), hereafter referred to as Anderson’384.

Referring to independent claim 2, Anderson’384 anticipates a transmission terminal (internet devices 104-107, see figure 1 and paragraph 145, lines 2-3), that transmits an image to and receives images from a plurality of other transmission terminals (video streaming server 103, see figure 1 and paragraph 145, lines 9-11; video panel 1305 displays speaker’s video, see figure 13 and paragraph 337, lines 1-2), and participates in a video conference (web server 102, video streaming server 103, see figure 1 and paragraph 145, lines 9-11), the transmission terminal comprising: processing circuitry (hardware 201 typically includes processors, see figure 2 and paragraph 153, lines 1-2) configured to control display of images with respect to corresponding transmission terminals which are participating in the video conference (simultaneous videoconference with up to a set number of visible participants, paragraph 10, lines 2-5) in a manner depending on a number of transmission terminals which are participating in 

Note that independent claim 6 contains the corresponding limitations of claim 2 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 3, Anderson’384 anticipates the transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is a predetermined number or less (simultaneous videoconference with up to a set number of visible participants, paragraph 10, lines 2-5).

Note that claim 7 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 5, Anderson’384 anticipates the transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of information concerning names or identification information of the transmission terminals which are participating in the video conference (conference application 206a communicates with servers 102 and 103 to request additional information regarding the conference in such forms as query string variables, see figure 2 and paragraph 160, lines 4-13; number of participants displayed via participant count 1311, see figure 13 and paragraph 341, lines 1-2).

Note that claim 9 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

Allowable Subject Matter
Claims 4 and 8 appear to comprise allowable subject matter; however, they cannot currently be allowed because 1) they are rejected under nonstatutory double patenting and 2) they depend on rejected independent claims 2 and 6, respectively.
The following is a statement of reasons for the indication of allowable subject matter:

As to claim 4, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest the transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is smaller than the number of transmission terminals which are participating in the video conference.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that claim 8 contains the corresponding limitations of claim 4 as shown above; therefore, it is held to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yada (US 2013/0076764) discloses each transmission side terminal having calculations of a maximum size of a display area to be displayed at a reception side terminal.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184